DETAILED ACTION
Claims 16-27 are pending.  Claims 1-15 are cancelled and claims 17-26 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 16 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 16, this claim recites ‘a semiconductor-type gyro sensor’ and it is not clear what the metes and bounds are of a ‘semiconductor-type’ sensor.
Further, claim 16 recites ‘substantially equal’ that is a relative term and it is not clear what the metes and bounds are of ‘substantially’; see MPEP 2173.05.
Further, claim 16 recites ‘a rotation angle of the valve stem can be further calculated’ and it is not clear if this phrase is limiting (rotation angle is calculated) or not.
With regard to claim 27, this claim recites ‘The valve state grasping system’ for which there is no antecedent basis.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Casada et al. U.S. Patent No. 5487302 (hereinafter Casada) in view of Bordelon et al. U.S. Patent No. 5887608 (hereinafter Bordelon) and further in view of Barshan et al. ’Evaluation of a Solid-State Gyroscope for Robotics Applications’ IEEE TRANSACTIONS ON INSTRUMENTATION AND MEASUREMENT, VOL. 44. NO. I, FEBRUARY 1994 (hereinafter Barshan).
Regarding claim 16, Casada teaches a valve state grasping method of performing, based on angular velocity data of a valve stem which opens and closes a valve, state monitoring of this valve [col. 2 lines 31-35 —  a method for measuring gate valve clearances and seating force in a motor operated valve which relies on valve stem rotation measurements and correlates same to a certain condition of the valve; col. 3 lines 36-45 — measurement of the stem rotation during operation of the valve provides valuable data on the wear and functioning characteristics of the valve; col. 4 line 52 - col. 5 line 8 —  When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity] increases due to the increased loading. As the stem applied force overcomes the static frictional force and the valve "pops" free, at point (5)], 
wherein, to the valve stem, a monitoring unit having at least a sensor is attachably and detachably fixed [col. 3 line 57 – col. 4 line 6, Fig. 3 — an angular displacement transducer having a stem 38 connected to the valve stem 24. Connection of the transducer stem 38 to the valve stem 24 can be accomplished using any suitable means, such as threaded engagement, magnetic fasteners, or other couplers (attachably and detachably) ] and 
the angular velocity data includes an angular velocity graph of the valve stem acquired from this monitoring unit in accordance with a rotational motion of the valve body of the valve from being fully open or fully closed to fully closed or fully open [col. 5 lines 18-34, Figs. 5-7 — From the Figures described above it can be seen that the combination of motor current and stem rotational angle provide unique insights into the whole picture of events occurring during valve opening and closing operation; col. 4 line 52 - col. 5 line 8 —  When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity]], 
the valve is a rotary valve which opens and closes or controls a flow path by rotating the valve stem [col. 3 lines 10-15, Figs. 1-2 — motor operated gate valve 10 includes a motor 12 which imparts rotary motion in a stem nut 14 through a gear box 16. The stem nut 14 is free to rotate but constrained from translating. A valve housing 18 is adapted to be fitted in a flow stream or pipe line] and , 
the angular velocity data indicates a measurement value of the angular velocity in a direction substantially equal to the valve stem direction [col. 3 line 57 – col. 4 line 6, Fig. 3 — an angular displacement transducer having a stem 38 connected to the valve stem 24 (hence turning in the same direction)], 
the rotary valve is a quarter-turn-type ball valve or a butterfly valve [col. 6 lines 15-31 — butterfly valves], 
the state monitoring is at least grasping of a wearing state of a valve seat [col. 4 lines 22 - col. 5 line 8  — the stem rotation signal, as provided by the sensor 34, and the derivative of the stem rotation signal during gate valve unseating… the valve element is moved from its seat… When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity]; col. 5 lines 9-34, Figs. 6-7 —  A widening gap can then indicate wearing of parts, as manifest in larger clearances in the interfaces… different sequence of events occurring during opening and closing; changes in the signal trace over time can be correlated to valve wear], and 
by associating a structure unique to the rotary valve with transition of the angular velocity data of the valve stem, an increase or decrease of rotating motion friction force between the valve body and the valve seat is estimated [col. 5 lines 18-34, Figs. 5-7 — From the Figures described above it can be seen that the combination of motor current and stem rotational angle provide unique insights into the whole picture of events occurring during valve opening and closing operation; col. 4 line 52 - col. 5 line 8 —  When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity]; col. 4 lines 22 - col. 5 line 8  — the stem rotation signal, as provided by the sensor 34, and the derivative of the stem rotation signal during gate valve unseating… the valve element is moved from its seat… When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity]; col. 5 lines 9-34, Figs. 6-7 —  A widening gap can then indicate wearing of parts, as manifest in larger clearances in the interfaces… different sequence of events occurring during opening and closing; changes in the signal trace over time can be correlated to valve wear. ].  
But Casada fails to clearly specify a monitoring unit having at least a semiconductor-type gyro sensor, the valve stem is a rotating shaft formed of an output shaft and a control shaft of an automatic valve via the actuator or a stem of a manual valve via a manual handle  and a rotation angle of a rotating element can be further calculated from the angular velocity data.
However, Bordelon teaches the valve stem is a rotating shaft formed of an output shaft and a control shaft of an automatic valve via the actuator or a stem of a manual valve via a manual handle  [col. 5 lines 39-67, Figs. 2, 4 — typical manual handwheel gear actuator shown attached to a stem…  Rotary motion caused by manually turning the handwheel 2' is transferred from a worm gear 3' to a segment gear 4' which turns and transmits the rotary motion to a valve ].
Casada and Bordelon are analogous art.  They relate to valve control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the  stem of a manual valve with a manual handle of Bordelon for the rotating shaft of Casada for  the predictable result of a method for measuring a valve condition for a manually operated valve.
But the combination of Casada and Bordelon fails to clearly specify a monitoring unit having at least a semiconductor-type gyro sensor and a rotation angle of a rotating element can be further calculated from the angular velocity data.
However, Barshan teaches a monitoring unit having at least a semiconductor-type gyro sensor [page 63 — a Solid STate Angular Rate Transducer (START) gyroscope… The device consists of a small cylinder with integral piezoelectric transducers and an integrated-circuit module [IO]. The principal of operation is to measure the Coriolis acceleration caused by angular rotation of a vibrating cylinder — cf. 0097 of the specification/PGPub] and a rotation angle of a rotating element can be further calculated from the angular velocity data [page 61 — gyros provide angular rate information, and accelerometers provide velocity rate information… the rate information… must be integrated to provide absolute measurements of orientation (angle), position and velocity.; page 66, Figs. 5-6 -orientation is shown as an angle in degrees — At the end of the experiment, the integrated gyroscope rate output exhibited a worst-case error of - 70.8°/s, whereas the compensated and filtered output was +8.6°, having had an overall maximum deviation of +12.0° from the true value.].
Casada, Bordelon and Barshan are analogous art.  Casada and Bordelon relate to valve control systems with rotary controls and Barshan is pertinent to the problem of monitoring a rotary control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the  semiconductor-type gyro sensor of Barshan for the rotation sensor of Casada and Bordelon for  the predictable result of a method for measuring a valve condition using a semiconductor type sensor.  Further, it would have been obvious to a person of ordinary skill in the art to integrate the sensor rate output in order to determine the additional angular information so as to provide additional information to characterize a rotary element including a valve.
Regarding claim 27, the combination of Casada, Bordelon and Barshan teaches all the limitations of the base claims as outlined above.  
Further, Casada teaches that transition of the angular velocity data of the valve stem is grasped at least one of positions, sizes, and peak width of a plurality of peaks appearing in the angular velocity data [col. 4 line 52 - col. 5 line 8 —  When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity] increases due to the increased loading. As the stem applied force overcomes the static frictional force and the valve "pops" free, at point (5; col. 4 lines 22 - col. 5 line 8  — the stem rotation signal, as provided by the sensor 34, and the derivative of the stem rotation signal during gate valve unseating… the valve element is moved from its seat… When the contact occurs, and the stem begins to pull on the valve element at point (4) the rate of the stem rotation (slope of the rotation curve, as given by the derivative) [angular velocity]; col. 5 lines 9-34, Figs. 5-7 —  A widening gap can then indicate wearing of parts, as manifest in larger clearances in the interfaces… different sequence of events occurring during opening and closing; changes in the signal trace over time can be correlated to valve wear — Fig. 5 shows sizes and position of peaks].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paden et al. U.S. Patent Publication No. 20150108381, which teaches an electromagnetic valve with an angular sensor mounted on the valve stem.
Radomsky et al. U.S. Patent Publication No. 20080156121, which teaches a valve monitoring system with a magnet mounted on the valve stem.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119